DETAILED ACTION
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 4, and 9-10 is/are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled 
	In claims 1 and 4, Applicant as amended step (c) to include melting the particulate feedstock fed into the splash region in the SCM and therefore not allowing any of the particulate feedstock fed into the splash region to reach undesired areas of the SCM, such as the ceiling, and therefore not reducing residence time and/or not allowing for a decrease in homogeneous melting of the particulate feedstock fed into the splash region.  However, Applicant has failed to point out where in Applicant’s specification, Applicant has support for the amendment in step (c) where in the melting of particulate feedstock fed into the splash region in the SCM and therefore not allowing any of the particulate feedstock fed into the splash regions to reach undesired areas of the SCM.  Applicant in the specification PGPUB ([0005] and [0026]-[0027]) states in the background and references in the background that aggressive movement of the molten vitreous material causes even more violent splashing than previously recognized, causing some of the particulate material to reach undesired areas of the SCM, such as the ceiling, reducing residence time and/or not allowing for a homogeneous melting of raw materials, and discloses “Some of the raw particulate batch material or other particulate feed material may also become entrained in the exhaust gases causing additional waste”.  In ([0027]) Applicant states, the SCMs method described herein take advantage of the aggressive mixing and turbulence in the SCM while minimizing the disadvantages associated with splashing in order to improve the quality (mainly determined by homogeneity).  Therefore, Applicant has support for minimizing disadvantages of splashing, but does not have support for not allowing any of the particulate feedstock fed into the splash region to reach undesired areas of the SCM, such as the ceiling.  If this is in error, please provide the paragraph numbers and figures where applicant has explicit support for not allowing any of the particulate feedstock fed into the splash region to reach undesired areas of the SCM or implicit support.   If Applicant provides paragraph with implicit support, please provide a detailed explanation of how the not allowing any of the particulate feedstock fed into the splash region to reach undesired areas of the SCM.  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Charbonneau et al. (US 2014/0007623 – hereinafter Charbonneau) in view of Rue et al. (US 2011/0236846 – hereinafter Rue), Pierrot et al. (US 2009/0235695 – hereinafter Pierrot), and Shock (US 2014/0144185A1).
Regarding claims 1 and 4, Charbonneau (Figs. 1-5, [0002], [0009]-[0010], [0061], and [0062]) discloses a submerged combustion melter (SCM) having submerged combustion (SC) burners emitting combustion products, the SCM having a length and width, a wall (corresponding to a sidewall structure), the sidewall structure connecting a ceiling and a floor, and the ceiling positioned above the floor.  
Charbonneau fails to specifically state the SCM having a centerline, a midpoint, and a height (H2) representing the height of the ceiling above the floor.  However, it would be obvious to a person having ordinary skill in the art, the SCM has a centerline and a midpoint, and further, since the ceiling is positioned above the floor, the ceiling has a height (H2) above the floor. 
Charbonneau fails to specifically state the sidewall structure having a north side and a south side.  However, it would be obvious to a person having ordinary skill in the art, the sidewall structure having a north side and a south side as merely representing positions of the sidewall structure, and it would obvious to a person having ordinary skill in the art, positions representing a north side (upper) and a south side (lower) of the sidewall structure, as claimed.  
Since a highly turbulent melt is disclosed, the operating of the four or more SC burners to form a highly turbulent melt provides for operating the four or more SC burners to achieve aggressive mixing and turbulence and the highly turbulent melt providing for a turbulent melting region defined by turbulent molten material that extends vertically from the floor.  
Charbonneau ([0004]) further discloses in submerged combustion melting use of SC burners produces turbulence of the molten material or partially molten material in the melter.  Vibration of burners and/or the melter vessel walls themselves, sloshing of molten material, pulsing of combustion burners, popping of large bubbles above or aside of submerged burners, ejection of molten material from the melt against the walls and ceiling of the melting vessel, and the like are possible.  Charbonneau ([0002] [0009]-[0010], [0061], and Figs. 1-5) discloses the directing of the combustion products into a turbulent melting zone and discloses a highly turbulent melt.  Therefore, based on the disclosure of submerged melting by Charbonneau, including operating more than four SC burners into a melting zone, and specifically SC melting produces turbulent melting, sloshing of molten material, popping of large bubbles from the melt, and ejection of molten material from the melt, it would be obvious to a person having ordinary skill in the art, in the method of turbulent submerged combustion of molten or partially molten material in the SCM, in addition to a turbulent melting region, there is also a region that achieves aggressive mixing and turbulence and provides for the highly turbulent melt establishing a turbulent melting region extending vertically from the floor to a splash region where the splash region is slightly above a main surface of the melt level in the melting vessel, and there is a head space region extending vertically between the splash region and the melter region.  
Charbonneau (Figs. 4 and 5) discloses an arrangement of four or more burners, in a staggered configuration, which includes rows and diagonal columns and Rue (abstract and Figures) discloses a submerged combustion melter (SCM) having submerged combustion (SC) burners (12) where there are four or more burners and the four or more burners comprise a matrix of SC burners of at least two rows 
Charbonneau (Figs. 1-3, [0009]-[0010], and [0061]-[0064]) further discloses feeding a raw material, such as particles of raw material (corresponding to at least a portion of particulate feedstock(s)), and melting the particulate feedstock in a turbulent melting zone of the SCM (corresponding to step (c)).  Charbonneau discloses feeding at a feed opening (18) into a turbulent melting zone of a melter and discloses the feed inlet is positioned at a height vertically above the floor.  Therefore, it would be obvious to a person having ordinary skill in the art, this provides for one or more inlet ports (claimed in claim 1) or a single feedstock inlet port (claimed in claim 4) vertically above the floor having a height (H1) measured from the floor.  
Charbonneau fails to specifically state in the disclosure the one or more inlet ports or the single feedstock inlet port positioned at a height (H1), where H1/H2 ranges from about 0.33 to about 0.67 and feeding at least a portion of the particulate feedstock into the splash region.  However, (Fig. 1) of Charbonneau suggests the inlet port is positioned approximately 2/3 between the top and bottom of the melter from the floor (i.e. H1/H2 is approximately 0.67).  Charbonneau (Fig. 1) further suggests the feed inlet is above the main surface of the turbulent melt, and as discussed above, it would be obvious to a person having ordinary skill in the art, there is a splash region near a main surface vertically above the main surface of the turbulent melt.  Therefore, it would be obvious to a person having ordinary skill 
Additionally, Pierrot (Figs. 1 and 2, [0035]) discloses a submerged combustion melter having a floor, ceiling, and sidewall, which is similar to the melter of Charbonneau, comprising a feed device (3).  Pierrot suggests the feed device (3) and inlet port is positioned approximately at a height halfway between the top and bottom of the melter from the floor (i.e. H1/H2 is approximately 0.5).  Pierrot further discloses the feed device supplying feed material emerging just above the level (4) of the glass pool, the batch materials may be introduced above the mass ([0028]).  While Pierrot discloses an approximate melt surface as level (4) of Fig. 1, Pierrot (abstract) discloses submerged combustion burners and bubbles emerging from the submerged combustion, and based on the teachings of Charbonneau that submerged combustion melting includes a turbulent melt, it would be obvious to a person having ordinary skill in the art, the melt level (4) of Pierrot is an approximate melt level, it would be obvious to a person having ordinary skill in the art, with the melt level (4) of Pierrot as an approximate melt level and an SCM may include a turbulent melt surface and a splash region near the main surface and the feed device of Pierrot supplying feed material emerging just above the level (4) of the glass pool, melting the feed particulate feedstock fed into a splash region of the SCM, which, as discussed above, is near the main surface of the melt.  
Further, while Charbonneau and Pierrot fail to explicitly state that H1/H2 ranges from about 0.33 to about 0.67, the figures of Charbonneau and Pierrot suggest the feed inlet positioned at a height H1 positioned approximately at the midpoint (Pierrot) or a height H1 approximately at a height 2/3 between the melter top and bottom.  Therefore, it would be obvious to a person having ordinary skill in the art, with the teachings of the position of the feed inlets disclosed by Charbonneau and Pierrot, the obviousness of a splash region based on the teachings of Charbonneau, feeding at least a portion of the 
Charbonneau, Pierrot, and Rue fail to explicitly state not allowing any of the particulate feedstock fed into the splash region to reach undesired areas of the SCM, such as the ceiling, and therefore not reducing residence time and/or not allowing for a decrease in homogeneous melting of the particulate feedstock fed into the splash region.  However, Shock (Fig. 1, [0008], and [0062]) discloses melting glass materials to produce a turbulent molten mass of foamed glass, and a batch feeder for feeding materials (18) through one or more feed apertures in the SCM sidewall.  Shock illustrates an angled melter sidewall (8) and a downward flow of the batch materials (18) along the angled sidewall (8), illustrates the inlet at a height approximately 2/3 from the melter top and bottom, and illustrates an exhaust at an opposite end of the feed port of the melter.  Further, Rue ([0034] and Fig. 1) discloses feeding at a location in the SCM at an opposite end of the exhaust and discloses a feeding location in the SCM at which established melt flow patterns draw the feed down into the melt as quickly as possible and ([0048]) discloses the sidewall to which the feeder is attached is sloped an angle thereby forming feed pockets in the melting chamber and using a sloped sidewall decreases particle carryover and directs the raw material to the roots of the submerged flames/jets, circulation within the bath is improved and residence times are increased.  Therefore based on the additional teachings of Shock and Rue, it would be obvious to a person having ordinary skill in the art melting the particulate feedstock fed into the splash region in the SCM and to modify and operate the SCM, such that feeding is at a location in the SCM opposite an exhaust and the feeding is at a location at which established melt flow patterns draw the feed down into the melt as quickly as possible and using a sloped sidewall 
Therefore, the Examiner maintains with the combined teachings of Charbonneau, Rue, Pierrot, Shock and the knowledge of a person having ordinary skill in the art, the method of steps (a), (b), and (c) in claims 1 and 4 are obvious.
Regarding claims 9 and 10, as stated in the rejection of claim 1 above, Charbonneau in view of Rue, Pierrot, and Shock provides for the particulate feedstock is fed into the splash zone.  Further, Charbonneau (Fig. 1), Rue (Fig. 1), and Shock (Fig. 1) illustrates a single particulate feed inlet at the sidewall, and therefore, it would be obvious to a person having ordinary skill in the art the particulate feedstock in a sidewall and for all of the particulate feedstock to be fed into the splash zone with the particulate feedstock in the sidewall.
Response to Arguments
	Applicant’s arguments with respect to claim(s) over the prior art combination of Charbonneau, Rue, and Pierrot have been considered, but are moot due to new grounds of rejection necessitated by the amendment.
The Examiner will address applicable arguments to Charbonneau, Rue, and Pierrot, since these references are also used in the new grounds of rejection.  

In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., turbulent surface) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
The claims recite in step (a) operating the four or more SC burners to achieve aggressive mixing and turbulence, establishing a splash region and a turbulent melting region, the turbulent melting region extending vertically between the floor to the splash region, the splash region extending vertically between the turbulent melting region and a head space region.  
As discussed in the rejection of claim 1 above, Charbonneau ([0002] [0009]-[0010], [0061], and Figs. 1-5) discloses the present disclosure using a turbulent submerged combustion melter (SCM) and submerged combustion (SC) burners.  Charbonneau ([0002], [0009], [0061], and Figs. 1-3) discloses directing of the combustion products with more than four SC burners (Figs. 4-5) into a melting zone and discloses a highly turbulent melt with a turbulent surface (15).  Therefore, Charbonneau recites a turbulent surface (15). 
 Applicant further points to disclosure by Charbonneau ([0004]) including vibration of burners and/or melter vessel walls themselves, sloshing of molten material, pulsing of combustion burners, popping of large bubbles above or aside of submerged combustion burners, ejection of molten material from the melt against the walls and ceilings of the melting vessel, and the like are possible, then Applicant appears to point to Applicant’s invention of the discovery that aggressive movement of the molten vitreous material causes even more violet splashing the previously recognized by Charbonneau, causing not only molten materials, but also some particulate materials to reach undesired areas of the 
This argument is not persuasive, as stated in the rejection of claim 1 above, based on the disclosure of Charbonneau, since a highly turbulent melt is disclosed, the operating of the four or more SC burners to form a highly turbulent melt provides for operating the four or more SC burners to achieve aggressive mixing and turbulence and the highly turbulent melt providing for a turbulent melting region defined by turbulent molten material that extends vertically from the floor.  Charbonneau discloses there is sloshing of molten material, but does not specifically disclose particulate feedstock fed into the splash region reaches undesired areas of the SCM, such as the ceiling, further, as stated in the rejection above, Shock and Rue provide for downward flow of the particulate material (see details of the rejection above).  Therefore, the combination of Charbonneau, Rue, Pierrot, and Shock provide for the claimed steps (a), (b), and (c).  
Applicant further argues the office has erroneously equated the turbulent surface (15) disclosed by Charbonneau as the splash region.  This is not correct.  As stated in the rejection of claim 1 above, in addition to a turbulent melting region, there is also a region that corresponds to a splash region where from the surface of the turbulent melt.  .  Applicant further argues the Office seems to mis-interpreting part (a) of claims 1 and 4 as simply “operating the SCM to establish (only) a turbulent melting zone, and not operating the four or more SC burners such that there is established a “turbulent melting region” and a “splash region”, and “a head space region”.  Regarding the turbulent melting region and the splash, the Examiner clearly defined the turbulent melting region and the splash region separately in the rejection of claim 1 above.   For the “head space region”, the Examiner still maintains, it would be obvious to a person having ordinary skill in the art, there is space above the ejected molten material that is vertically above the splash region and vertically below a ceiling of the SCM, and this space defines as a head space region.  Therefore, it would be obvious to a person having ordinary skill in the art, in addition to the method of melting disclosed by Charbonneau achieves aggressive mixing and turbulence and provides for the highly turbulent melt establishing a turbulent melting region extending vertically from the floor to a splash region where the splash region is slightly above a main surface of the melt level in the melting vessel, and there is a head space region extending vertically between the splash region and the melter region.  
Applicant further argues Charbonneau/Rue/Pierrot would have taught feeding below the melt line.  Applicant further asserts Charbonneau discloses feeding “fine feed material …below the melt line”,  Applicant further asserts Pierrot discloses optimization of the residence time of batch material by introducing it below the glass level and then asserts this is contrary to Charbonneau.  
This argument is not persuasive, while Pierrot discloses feeding below the glass level, Pierrot (Fig. 1 and ([0035]) further discloses feeding batch material above the melt level, and the figures of Charbonneau, Shock, and Rue clearly discloses feeding above the melt level.  Therefore, based on the teachings of Charbonneau, Shock, Rue, and the knowledge of a person having ordinary skill in the art, it would be obvious to feed the batch material above the melt level, and as stated in the rejection of claim 1 above, above the melt level into the splash region.  Additionally, based on the teachings Rue, where Rue discloses feeding at a location in the SCM at an opposite end of the exhaust and discloses a feeding location in the SCM at which established melt flow patterns draw the feed down into the melt as quickly as possible and ([0048]), it would be obvious to a person having ordinary skill in the art to feed the batch material above the melt level.
The Figures of Charbonneau, Rue, Pierrot, and Shock discloses feeding material above the melt line, and as stated in the rejection of claim 1 above, the combination of Charbonneau, Rue, and Pierrot proposed by the Examiner provides for melting the particulate feedstock fed into the splash region (see rejection of claim 1 above).  Pierrot discloses batch materials may be introduced into the melting 
For the Reasons stated in the arguments above, and the new grounds of rejection necessitated by the amendment.  The Examiner maintains the combined teachings of Charbonneau, Rue, Pierrot, Shock and the knowledge of a person having ordinary skill in the art, the method of steps (a), (b), and (c) in claims 1 and 4 are obvious.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LISA HERRING whose telephone number is (571)270-1623.  The examiner can normally be reached on M-F: EST 5:30am-2:30pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alison Hindenlang can be reached on 571-270-7001.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/LISA L HERRING/               Primary Examiner, Art Unit 1741